             Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
SHOSHANA MINZER,                                    :
                                                    :   Case No. ______________
                        Plaintiff,                  :
                                                    :
        v.                                          :   COMPLAINT FOR VIOLATIONS OF
                                                    :   THE FEDERAL SECURITIES LAWS
LEGG MASON INC., ROBERT E.                          :
ANGELICA, CAROL ANTHONY                             :
DAVIDSON, EDWARD P. GARDEN,                         :   JURY TRIAL DEMANDED
MICHELLE J. GOLDBERG, STEPHEN C.                    :
HOOLEY, JOHN V. MURPHY, NELSON                      :
PELTZ, ALISON A. QUIRK, and JOSEPH                  :
A. SULLIVAN,                                        :
                                                    :
                        Defendants.                 :
                                                    :
                                                    :


       Plaintiff Shoshana Minzer (“Plaintiff”), by and through her undersigned counsel, for her

complaint against defendants, alleges upon personal knowledge with respect to herself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This action is brought by Plaintiff against Legg Mason, Inc. (“Legg Mason” or the

“Company”) and the members of Legg Mason’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Legg Mason will be acquired by Franklin Resources, Inc.
            Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 2 of 20



(“Franklin”) through Franklin’s wholly owned subsidiary Alpha Sub, Inc. (“Merger Sub”) (the

“Proposed Transaction”).

       2.       On February 18, 2020, Franklin and Legg Mason issued a joint press release

announcing they had entered into an Agreement and Plan of Merger dated February 17, 2020 (the

“Merger Agreement”) to sell Legg Mason to Franklin. Under the terms of the Merger Agreement,

each Legg Mason stockholder will have the right to receive $50.00 in cash for each share of Legg

Mason common stock they own (the “Merger Consideration”). The Proposed Transaction is

valued at approximately $4.5 billion.

       3.       On March 27, 2020, Franklin filed a Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Legg

Mason stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Legg Mason management’s financial projections;

(ii) the data and inputs underlying the valuation analyses performed by the Company’s financial

advisors, PJT Partners LP (“PJT Partners”) and J.P. Morgan Securities LLC (“J.P. Morgan”); (iii)

potential conflicts of interest faced by PJT Partners and J.P. Morgan; and (iv) the background of

the Proposed Transaction The failure to adequately disclose such material information constitutes

a violation of Sections 14(a) and 20(a) of the Exchange Act as Legg Mason stockholders need

such information in order to make a fully informed decision whether to vote in favor of the

Proposed Transaction.

       4.       In short, unless remedied, Legg Mason’s public stockholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the




                                               -2-
              Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 3 of 20



stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                                   JURISDICTION AND VENUE

         5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

         6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Legg Mason’s common stock

trades on the New York Stock Exchange, which is headquartered in this District, rendering venue

in this District appropriate.

                                            THE PARTIES

         8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Legg Mason.

         9.       Defendant Legg Mason is incorporated in Maryland, with principal executive

offices located at 100 International Drive, Baltimore, Maryland 21202. Legg Mason is a global

asset management firm that operates through nine independent asset management subsidiaries.

Legg Mason’s common stock trades on the New York Stock Exchange under the ticker symbol

“LM.”




                                                   -3-
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 4 of 20



       10.    Defendant Robert E. Angelica (“Angelica”) has been a director of the Company

since February 2007.

       11.    Defendant Carol Anthony Davidson (“Davidson”) has been a director of the

Company since May 2014.

       12.    Defendant Edward P. Garden (“Garden”) has been a director of the Company since

May 2019.

       13.    Defendant Michelle J. Goldberg (“Goldberg”) has been a director of the Company

since November 2017.

       14.    Defendant Stephen C. Hooley (“Hooley”) has been a director of the Company since

July 2019.

       15.    Defendant John V. Murphy (“Murphy”) has been Lead Independent Director since

October 2014 and a director of the Company since June 2013.

       16.    Defendant Nelson Peltz (“Peltz”) has been a director of the Company since May

2019 and previously served as a director of the Company from October 2009 until December 2014.

       17.    Defendant Alison A. Quirk (“Quirk”) has been a director of the Company since

November 2017.

       18.    Defendant Joseph A. Sullivan (“Sullivan”) has been President, Chief Executive

Officer (“CEO”), and a director of the Company since February 2013 and Chairman of the Board

since October 2014.

       19.    Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or

the “Individual Defendants.”




                                             -4-
            Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 5 of 20



                               OTHER RELEVANT ENTITIES

       20.      Franklin is a publicly owned asset management holding company. Through its

subsidiaries, the firm provides its services to individuals, institutions, pension plans, trusts, and

partnerships. It launches equity, fixed income, balanced, and multi-asset mutual funds through its

subsidiaries. The firm invests in the public equity, fixed income, and alternative markets.

Franklin’s shares trade on the New York Stock Exchange under the ticker symbol “BEN.”

       21.      Merger Sub is a Maryland corporation and a direct wholly owned subsidiary of

Franklin.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       22.      Legg Mason is a global asset management firm that operates through nine

independent asset management subsidiaries. Acting through these asset management subsidiaries,

each of which generally markets its products and services under its own brand name, the Company

provides investment management and related products and services to institutional and individual

clients, company-sponsored mutual funds and other investment vehicles. The Company offers

these products and services directly and through various financial intermediaries.

       23.      Legg Mason was incorporated in Maryland in 1981 to serve as a holding company

for its various subsidiaries. The predecessor companies to Legg Mason trace back to Legg & Co.,

a Maryland-based broker-dealer formed in 1899. The Company’s subsequent growth occurred

primarily through internal expansion and the acquisition of asset management and broker-dealer

firms. In December 2005, Legg Mason completed a transaction in which it sold its primary broker-

dealer businesses to concentrate on the asset management industry.

       24.      The Company’s corporate structure combines its nine asset managers, each with




                                                -5-
          Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 6 of 20



diverse perspectives and specialized expertise across asset classes and strategies, with institutional

distribution capabilities at each of these asset managers and a centralized global distribution

platform focusing on retail distribution. Acting through its independent investment managers, the

Company provides investment management and related services to institutional and individual

clients, company-sponsored investment funds and retail separately managed account programs

globally. Legg Mason delivers its investment capabilities through varied products and vehicles

and via multiple points of access, including directly and through various financial intermediaries.

The Company’s investment advisory services include discretionary and non-discretionary

management of separate investment accounts in numerous investment styles for institutional and

individual investors. Company investment products include proprietary mutual funds ranging

from money market and other liquidity products to fixed income, equity and alternative funds

managed in a wide variety of investment styles. Legg Mason also offers other domestic and

offshore funds to both retail and institutional investors, privately placed real estate funds, hedge

funds, and funds-of-hedge funds.

       25.     Legg Mason earns performance fees under certain investment advisory contracts

for exceeding performance benchmarks or hurdle rates. The largest portion of its performance

fees is earned based on 12-month performance periods that end in differing quarters during the

year, with a portion based on quarterly performance periods.             The Company also earns

performance fees on alternative products that are earned at the end of varying investment periods

or in multiple-year intervals. For the fiscal years ended March 31, 2019, 2018 and 2017, of the

Company’s $2.9 billion, $3.1 billion and $2.9 billion in total revenues, $84.9 million, $227.8

million and $108.3 million, respectively, represented performance fees.

       26.     On January 29, 2020, the Company reported its third quarter 2019 financial results,




                                                -6-
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 7 of 20



including net income of $74.8 million, or $0.83 per diluted share, adjusted net income of $93.2

million, or $1.03 per diluted share, assets under management of $803.5 billion, and long-term net

outflows of $1.6 billion. Defendant Sullivan commented on the results, stating:

       Legg Mason delivered delivered strong operating results in the quarter, driven by
       increased operating earnings aided by higher performance fees and continued
       expense discipline. Diversification remains a key differentiating factor for us, as
       inflows in alternatives and fixed income strategies partially offset equity outflows
       that were impacted by a large subadvisory redemption. We continue to deliver on
       the strategic restructuring plan we laid out last spring, with over 80% of our
       projected annual run rate savings target realized as of this quarter-end driving
       margin expansion.

       As we begin a new decade, we believe investments in innovation and in expanding
       our alternatives product offering across retail channels position us to better serve
       our clients’ needs. We continue to leverage our distribution capabilities to enhance
       growth, as reinforced by strong gross sales across a variety of strategies and
       continue to review incremental opportunities to drive growth and long-term
       shareholder value.

The Proposed Transaction

       27.    On February 18, 2020, Franklin and Legg Mason issued a joint press release

announcing the Proposed Transaction, which states, in relevant part:

       San Mateo, CA, February 18, 2020 – Franklin Resources, Inc., a global
       investment management organization operating as Franklin Templeton, today
       announced that it has entered into a definitive agreement to acquire Legg Mason,
       Inc. for $50.00 per share of common stock in an all-cash transaction. The Company
       will also assume approximately $2 billion of Legg Mason’s outstanding debt. The
       acquisition of Legg Mason and its multiple investment affiliates, which collectively
       manage over $806 billion in assets as of January 31, 2020, will establish Franklin
       Templeton as one of the world’s largest independent, specialized global investment
       managers with a combined $1.5 trillion in assets under management (AUM) across
       one of the broadest ranges of high-quality investment teams in the industry. The
       combined footprint of the organization will significantly deepen Franklin
       Templeton’s presence in key geographies and create an expansive investment
       platform that is well balanced between institutional and retail client AUM. In
       addition, the combined platform creates a strong separately managed account
       business.

       “This is a landmark acquisition for our organization that unlocks substantial value
       and growth opportunities driven by greater scale, diversity and balance across




                                              -7-
  Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 8 of 20



investment strategies, distribution channels and geographies,” said Greg Johnson,
executive chairman of the Board of Franklin Resources, Inc. “Our complementary
strengths will enhance our strategic positioning and long-term growth potential,
while also delivering on our goal of creating a more balanced and diversified
organization that is competitively positioned to serve more clients in more places.”

Jenny Johnson, president and CEO of Franklin Templeton, said, “This acquisition
will add differentiated capabilities to our existing investment strategies with modest
overlap across multiple world-class affiliates, investment teams and distribution
channels, bringing notable added leadership and strength in core fixed income,
active equities and alternatives. We will also expand our multi-asset solutions, a
key growth area for the firm amid increasing client demand for comprehensive,
outcome-oriented investment solutions.”

Joseph A. Sullivan, chairman and CEO of Legg Mason, said, “The incredibly strong
fit between our two organizations gives me the utmost confidence that this
transaction will create meaningful long-term benefits for our clients and provide
our shareholders with a compelling valuation for their investment. By preserving
the autonomy of each investment organization, the combination of Legg Mason and
Franklin Templeton will quickly leverage our collective strengths, while
minimizing the risk of disruption. Our clients will benefit from a shared vision,
strong client-focused cultures, distinct investment capabilities and a broad
distribution footprint in this powerful combination.”

Carol Anthony “John” Davidson, lead independent director of Legg Mason, said,
“Today’s announcement marks the beginning of an exciting next chapter for Legg
Mason, our investment affiliates and valued clients, who will benefit from a leading
global asset manager with the scale to compete and win in today’s markets. I am
honored to have had the opportunity to serve as the lead independent director of
this dynamic board, and I am truly appreciative of the hard work and dedication of
the entire Legg Mason team.”

Nelson Peltz, CEO and Founding Partner of Trian Fund Management, L.P. and a
Legg Mason director said, “Given the dynamics of today’s rapidly evolving and
increasingly competitive asset management sector, I believe this transaction is
compelling. In our view, it offers an attractive valuation for Legg Mason’s
shareholders. I believe it will also enable Legg Mason’s investment affiliates to
remain at the forefront of an industry where scale is increasingly vital to success
and to join Franklin Templeton, an organization that I have deep respect for and
confidence in.”

Trian Fund Management, L.P. and funds managed by it, which collectively own
approximately 4 million shares or 4.5% of the outstanding stock of Legg Mason,
have entered into a voting agreement in support of the transaction.




                                        -8-
  Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 9 of 20



Jenny Johnson added, “This transaction gives us significant scale, addresses
strategic gaps and brings greater balance to our business, while positioning us for
accelerated growth in the future. We have incredible respect and admiration for the
success Legg Mason and its investment affiliates have achieved and we have
structured the transaction to ensure that its affiliates have the right mix of
independence and support to continue building on their strong track records. Legg
Mason’s investment affiliates will be able to leverage Franklin Templeton’s global
infrastructure and ongoing investment in technology and innovation, while clients
can take comfort in the combined firm’s financial strength and aligned interests.”

Franklin Templeton has spent significant time with the affiliates and there is strong
alignment among all parties in this transaction and shared excitement about the
future of the company. James W. Hirschmann, CEO of Western Asset, a Legg
Mason affiliate, said, “Western Asset is excited to be joining the Franklin
Templeton family, a firm with a long and storied history of proven financial
performance and a leadership team and board with decades of asset management
experience who value our investment independence and organizational autonomy.
Like us, Franklin Templeton understands the importance of culture, teams and core
values to achieving outstanding investment results for clients.”

Terrence J. Murphy, CEO of ClearBridge Investments, a Legg Mason affiliate, said,
“As part of Franklin Templeton, we are confident that we will retain the strong
culture that has defined our success as a recognized market leader in active equities.
Their commitment to investment autonomy, augmented by the scale and reach that
the combined organization will provide, will allow us to deliver for our existing
clients and expand our ability to deliver our investment capabilities in new channels
and regions. We are very pleased to join the team at Franklin Templeton and
excited about what we can do together.”

Organizational Structure and Parent Company Integration

With this acquisition, Franklin Templeton will preserve the autonomy of Legg
Mason’s affiliates, ensuring that their investment philosophies, processes and
brands remain unchanged. As with any acquisition, the pending integration of Legg
Mason’s parent company into Franklin Templeton’s, including the global
distribution operations at the parent company level, will take time and only
commence after careful and deliberate consideration.

Following the closing of the transaction, Jenny Johnson will continue to serve as
president and CEO, and Greg Johnson will continue to serve as executive chairman
of the Board of Franklin Resources, Inc. There will be no changes to the senior
management teams of Legg Mason’s investment affiliates. Global headquarters will
remain in San Mateo, CA and the combined firm will operate as Franklin
Templeton.




                                        -9-
        Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 10 of 20



       After careful consideration, EnTrust Global, a Legg Mason affiliate that provides
       alternative investment solutions, and Franklin Templeton, jointly agreed that it was
       in their best interest that EnTrust repurchase its business, which will be acquired by
       its management at closing. EnTrust will maintain an ongoing relationship with
       Franklin Templeton. Jenny Johnson added, “EnTrust is an excellent business and
       we recognize and appreciate their desire to once again become a private company.
       We have appreciated their collaboration in our discussions and look forward to our
       ongoing relationship.”

       Transaction Details

       The all-cash consideration of $4.5 billion will be funded from the Company’s
       existing balance sheet cash. Franklin Templeton will also assume approximately $2
       billion in Legg Mason’s outstanding debt. Upon closing of the transaction, Franklin
       Templeton expects to maintain a robust balance sheet and considerable financial
       flexibility with pro forma gross debt of approximately $2.7 billion with remaining
       cash and investments of approximately $5.3 billion. This transaction is designed to
       preserve the Company’s financial strength and stability with modest leverage,
       significant liquidity and strong cash flow to provide ongoing flexibility to invest in
       further growth and innovation.

       This transaction is expected to generate upper twenties percentage GAAP EPS
       accretion in Fiscal 2021 (based on street consensus earnings estimates for each
       company), excluding one-time charges, non-recurring and acquisition related
       expenses.

       While cost synergies have not been a strategic driver of the transaction, there are
       opportunities to realize efficiencies through parent company rationalization and
       global distribution optimization. These are expected to result in approximately
       $200 million in annual cost savings, net of significant growth investments Franklin
       Templeton expects to make in the combined business and in addition to Legg
       Mason’s previously announced cost savings. The majority of these savings are
       expected to be realized within a year, following the close of the transaction, with
       the remaining synergies being realized over the next one to two years.

       The transaction has been unanimously approved by the boards of Franklin
       Resources, Inc. and Legg Mason, Inc. This transaction is subject to customary
       closing conditions, including receipt of applicable regulatory approvals and
       approval by Legg Mason’s shareholders, and is expected to close no later than the
       third calendar quarter of 2020.

Insiders’ Interests in the Proposed Transaction

       28.    Legg Mason insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are




                                               - 10 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 11 of 20



conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Legg Mason.

       29.     Notably, Legg Mason insiders stand to reap substantial financial benefits for

securing the deal with Franklin. Pursuant to the Merger Agreement, all outstanding options,

restricted stock units, and performance restricted stock units will vest and convert into the right to

receive cash payments.

       30.     Moreover, if they are terminated in connection with the Proposed Transaction, Legg

Mason’s named executive officers stand to receive substantial cash severance payments in the

form of golden parachute compensation as set forth in the following table:




The Proxy Statement Contains Numerous Material Misstatements or Omissions

       31.     The defendants caused to be filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to Legg Mason’s stockholders. The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote in favor of the Proposed Transaction.

       32.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Legg Mason management’s financial projections; (ii) the data and inputs

underlying the valuation analyses performed by the Company’s financial advisors, PJT Partners

and J.P. Morgan; (iii) potential conflicts of interest faced by PJT Partners and J.P. Morgan; and

(iv) the background of the Proposed Transaction.




                                                - 11 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 12 of 20



Material Omissions Concerning Legg Mason’s Financial Projections

       28.     The Proxy Statement omits material information regarding the Company’s

financial projections provided by Legg Mason’s management and relied upon by PJT Partners and

J.P. Morgan for their financial analyses.

       29.     For example, the Proxy Statement sets forth that:

       On November 13, 2019, the Board held a meeting with certain members of senior
       management in attendance. The purpose of the meeting was to review Legg Mason
       management’s updated projections (which we refer to as the “November
       Projections”). Legg Mason’s historical practice has been to review and update its
       annual projections after it had results for the first six months of a fiscal year. After
       reviewing and approving the November Projections, the Board discussed the status
       of the potential transaction with Franklin.

Proxy Statement at 35. The Proxy Statement fails, however, to disclose the November Projections.

       30.     Additionally, the Proxy Statement fails to disclose the line items underlying Legg

Mason’s unlevered free cash flow figures, including: (i) net operating profit after tax; (ii)

depreciation and amortization; (iii) capital expenditures; (iv) change in net working capital; and

(v) tax-affected cash restructuring cost.

       31.     The omission of this information renders the statements in the “Background of the

Merger” and “Certain Financial Projections Utilized in Connection with the Merger” sections of

the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning PJT Partners’ and J.P. Morgan’s Financial Analyses

       33.     The Proxy Statement describes PJT Partners’ and J.P. Morgan’s fairness opinions

and the various valuation analyses performed in support of their opinions.             However, the

descriptions of PJT Partners’ and J.P. Morgan’s fairness opinions and analyses fail to include key

inputs and assumptions underlying these analyses. Without this information, as described below,

Legg Mason’s public stockholders are unable to fully understand these analyses and, thus, are




                                                - 12 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 13 of 20



unable to determine what weight, if any, to place on PJT Partners’ and J.P. Morgan’s fairness

opinions in determining whether to vote in favor of the Proposed Transaction.

        34.     With respect to PJT Partners’ Discounted Cash Value Analysis, the Proxy

Statement fails to disclose: (i) 2024 calendar year estimated EBITDA; (ii) the estimated terminal

values of the Company; (iii) quantification of the inputs and assumptions underlying the discount

rates ranging from 9.0% to 11.0%; and (iv) each of the Company’s (a) cash, (b) debt, (c) value of

equity investments, and (d) the fully diluted number of shares as of December 31, 2019, utilized

by PJT Partners in the analysis.

        35.     With respect to PJT Partners’ discounted cash flow analyses performed using

consensus equity research analyst forecasts, the Proxy Statement fails to disclose: (i) the unlevered

free cash flows for years 2020 through 2024; and (ii) the Company’s 2024E EBITDA.

        36.     With respect to PJT Partners’ discounted cash flow analyses performed to calculate

the present value of free cash flows for the Company (adjusted to assume normalized working

capital and capital expenditure levels and incremental run-rate savings based on estimates provided

by the Company’s management), the Proxy Statement fails to disclose: (i) the free cash flows over

the projection period utilized in the analysis; and (ii) the metric utilized to derive the terminal value

and quantification thereof.

        37.     With respect to PJT Partners’ Selected Precedent Transaction Analysis and

Selected Comparable Company Analysis, the Proxy Statement fails to disclose the individual

multiples and financial metrics observed for each of the selected precedent transactions and

comparable companies.

        38.     With respect to PJT Partners’ price target analyses, the Proxy Statement fails to

disclose: (i) the price targets observed by PJT Partners in the analyses; and (ii) the sources thereof.




                                                 - 13 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 14 of 20



       39.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) terminal year unlevered free cash flow; (ii) the estimated terminal values of

the Company; and (iii) quantification of the inputs and assumptions underlying the discount rates

ranging from 9.0% to 11.0%.

       40.     With respect to J.P. Morgan’s Public Trading Multiples and Selected Transaction

Analysis, the Proxy Statement fails to disclose the individual multiples and financial metrics

observed for each of the selected comparable companies and precedent transactions.

       41.     The omission of this information renders the statements in the “Opinion of PJT

Partners LP,” “Opinion of J.P. Morgan Securities LLC,” and “Certain Financial Projections

Utilized in Connection with the Merger” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning PJT Partners’ and J.P. Morgan’s Potential Conflicts of
Interest

       42.     The Proxy Statement fails to disclose material information concerning the conflicts

of interest faced by PJT Partners and J.P. Morgan.

       43.     The Proxy Statement sets forth:

       PJT Partners is acting as financial advisor to the Board and the Special Committee
       in connection with the merger. As compensation for its services in connection with
       the merger, PJT Partners is entitled to receive from the Company a $5 million
       opinion fee which became payable when the opinion was rendered to the board and
       the Special Committee and is creditable against a transaction fee that is payable
       contingent upon the consummation of the merger, which is currently estimated, as
       of March 23, 2020, to be $41 million. The Company has agreed to reimburse PJT
       Partners for certain out-of-pocket expenses incurred in connection with the merger
       and to indemnify PJT Partners for certain liabilities that may arise out of the
       performance of such services (including the rendering of PJT Partners’ opinion).

       During the two years preceding the date of its written opinion, PJT Partners and
       certain of its affiliated entities advised or were advising (i) the Company in
       connection with certain matters for which it has received fees (ii) creditor groups
       which have included an affiliate of the Company in connection with distressed
       situations of third parties for which PJT Partners has received or may in the future



                                               - 14 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 15 of 20



       receive fees which have been or are expected to be paid by such third parties, and
       (iii) creditor groups which have included subsidiaries or affiliates of Franklin in
       connection with distressed situations of third parties for which PJT Partners has
       received or may in the future receive fees which have been or are expected to be
       paid by such third parties.

Id. at 58. The Proxy Statement, however, fails to disclose: (i) how PJT Partners’ transaction fee,

payable contingent upon the consummation of the Proposed Transaction, is calculated; and (ii) the

details of the fees PJT Partners received from the Company and Franklin for the services provided

during the two years preceding the date of its written opinion.

       44.     Similarly, the Proxy Statement sets forth:

       During the two year period preceding the date of its opinion, J.P. Morgan
       recognized fees from the Company of approximately $11 million and from Franklin
       of approximately $155 million unrelated to any material commercial or investment
       banking relationships with the Company or Franklin.

Id. at 64. The Proxy Statement, however, fails to disclose the nature of the services provided to

the Company and Franklin.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives

       46.     The omission of this material information renders the statements in the “Opinion of

PJT Partners LP” and “Opinion of J.P. Morgan Securities LLC” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       47.     The Proxy Statement omits material information concerning the background

process leading to the Proposed Transaction.

       48.     For example, the Proxy Statement fails to include the identities of the leaders of

certain of Legg Mason’s independent asset management subsidiaries, referred to in the Proxy




                                               - 15 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 16 of 20



Statement as the “Affiliate Leaders.”

       49.     Additionally, the Proxy Statement fails to disclose the specific details and concerns

expressed to defendant Peltz from the Affiliate Leaders in their December 1, 2019 letter in

opposition to the potential transaction between Legg Mason and Franklin.

       50.     Moreover, the Proxy Statement fails to disclose the details of the December 2, 2019

meeting to discuss the matters expressed by the Affiliate Leaders and ways to address any concerns

raised by the Affiliate Leaders.

       51.     Furthermore, the Proxy Statement fails to disclose the identities of the senior

executives of certain of Legg Mason’s independent asset management subsidiaries that will receive

shares of Franklin common stock with an aggregate value of up to approximately $350 million.

       52.     The Proxy Statement also fails to disclose the price terms of the agreement for Legg

Mason, contemporaneously with the closing of the Proposed Transaction, to sell to management

of EnTrust Global, an affiliate of Legg Mason, the 65% interest in EnTrust Global that presently

is owned by Legg Mason and how Legg Mason stockholders benefit from this sale.

       53.     The omission of this material information renders the statements in the

“Background of the Merger” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

       54.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other Legg Mason

stockholders will be unable to make an informed voting decision on the Proposed Transaction and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.




                                               - 16 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 17 of 20



                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       55.     Plaintiff repeats all previous allegations as if set forth in full.

       56.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       57.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Company management’s

financial projections, the inputs and assumptions underlying PJT Partners’ and J.P. Morgan’s

financial analyses, and PJT Partners’, J.P. Morgan’s potential conflicts of interest and the

background of the Proposed Transaction. The defendants were at least negligent in filing the Proxy

Statement with these materially false and misleading statements.

       58.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       59.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.




                                                 - 17 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 18 of 20



       60.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       61.     Plaintiff repeats all previous allegations as if set forth in full.

       62.     The Individual Defendants acted as controlling persons of Legg Mason within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Legg Mason, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       63.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       64.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.




                                                 - 18 -
           Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 19 of 20



       65.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       66.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       67.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Legg Mason stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in her favor on behalf of Legg Mason, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Legg Mason stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;




                                               - 19 -
         Case 1:20-cv-02910-LAP Document 1 Filed 04/08/20 Page 20 of 20



       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury.



 Dated: April 8, 2020                                    WEISSLAW LLP


                                                  By
                                                         Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: racocelli@weisslawllp.com

                                                         Attorneys for Plaintiff




                                                - 20 -
